      Case: 1:17-md-02804 Doc #: 3669 Filed: 03/31/21 1 of 1. PageID #: 510196

                                                                    Sheppard, Mullin, Richter & Hampton LLP
                                                                    2099 Pennsylvania Avenue, NW, Suite 100
                                                                    Washington, D.C. 20006-6801
                                                                    202.747.1900 main
                                                                    202.747.1901 fax
                                                                    www.sheppardmullin.com



                                                                    Paul Werner
                                                                    202.747.1931 direct
                                                                    pwerner@sheppardmullin.com
March 31, 2021

The Honorable Dan A. Polster
United States District Judge
United States District Court for the Northern District of Ohio
801 West Superior Avenue
Cleveland, Ohio 44113-1837


Re:     In re: National Prescription Opiate Litigation, Case No. 1:17-MD-2804

Dear Judge Polster:

Defendant Brandon Worley never belonged in the above-referenced multidistrict litigation
(“MDL”), and that he remains ensnared in it years in and with no way out calls out for the Court’s
attention. In litigation targeting pharmaceutical and healthcare giants, Worley’s presence as a
nominal defendant remains a mystery. He is not a opioid distributor or manufacturer, or
pharmacy: he was briefly a sales representative for Purdue Pharma more than a decade ago. As
a matter of justice and fairness, the Court should consider the enclosed motion to dismiss, and
dismiss Worley from an MDL he never should have been a part of in the first place.

In 2018 Noble County, Washington County, and Meigs County filed complaints in Ohio state
courts broadly alleging statutory and tort claims against more than twenty-five named defendants,
including Worley. Even though Worley was never properly served, these cases were removed to
federal court and tagged in this MDL. As each case was tagged, the complaints against Worley
were automatically subjected to the moratorium on substantive filings, preventing him from
moving to dismiss despite having valid grounds to do so. Not only were the complaints never
properly served on him, each of the causes of action are generically alleged against all defendants
without any plausible factual allegations concerning anything Worley supposed did wrong.

While Worley has languished in this MDL purgatory, with no way to defend or extricate himself,
the existence of serious – yet baseless – charges against him have taken a substantial toll on
Worley’s personal and professional life. Worley respectfully asks the Court to address this
ongoing and unfair prejudice by accepting and granting his motion to dismiss.

Respectfully submitted,




Paul Werner
for SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
